DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 contains new matter.  The specification at the time of filing does not provide support for the recitation for more than one feather key.  There is only support for more than one groove that mates with a feather key.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tooth" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 18, 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Liu (US Patent No. 7,954,523 B2).
(Claim 1, 9-13 and 25) Harif discloses a roughening tool (32, 42, 52, 30; Figs. 6-8, 12) for roughening the cylindrical surface of a bore in a workpiece, by producing a defined microstructure that is composed of a plurality of microgrooves extending circumferentially at an axial distance from one another (Figs. 6-8, 9b, 12).  The roughening tool (30, 32, 42, 52; Figs. 6-8, 9b) includes a tool base body (34), which is capable of being driven so as to rotate about a rotational axis, and a plurality of circumferentially cutting tools (¶¶ 0071-0074), which include at least a first cutting tool and a second cutting tool (30a, 30b).   Each cutting tool is a discrete disk (30a, 30b; Fig. 6; ¶¶ 0071-0074).  A modification of the roughening tool includes a plurality of cutting elements (51a), which include a plurality of cutting teeth arranged at an axial distance from one another (Fig. 9b; ¶ 0074).  Every cutting element of the first cutting tool has an identical tooth profile (Figs. 6, 9b; ¶¶ 0071-0074).  Every cutting element of the first cutting tool is arranged with their cutting teeth in respective rows parallel to the rotational axis (Figs. 6-8, 9b; ¶ 0072).  The disclosure states that Figures 2-13 illustrate the invention in a milling tool embodiment (¶ 0052, heading between ¶ 0055 & ¶ 0056).  Relative to Figures 6, 7 and 9b, the embodiments are variations or modifications of the milling tool (¶¶ 0025-0029).  The disclosure also contemplates modifications of the examples provided.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the embodiment disclosed in Figure 6 with cutting edges parallel to the rotation axis and a plurality of cutting teeth as disclosed in exemplary modification of Figures 7 and 9b, respectively, in order to disperse forces axially along the rotation axis and decrease the cutting forces by reducing the length of the cutting edge of each cutting element.
Harif does not explicitly disclose a positive connection via a feather key such that the cutting tools are not positively fastened in the axial direction.  Harif also does not explicitly disclose a screw retaining the ring segments on the base body by means of a clamping screw.
Each cutting tool includes a respective central recess (Fig. 6, ¶ 0071) through which the tool base body (34) extends.  An exterior (36) of the tool base body and the central recess (37) of the first cutting tool (30a) are shaped such that the first cutting tool is capable of being positioned in at least first and second rotational positions relative to the tool base body.  The first rotational position differing from the second rotational position.  That is, the first cutting tool may be positioned rotationally about the threaded body at infinite positions about the threaded shaft.  While the first cutting tool is capable of being slid along the tool base body along the rotational axis, Harif does not explicitly disclose the tool base body preventing the first cutting tool from rotating about the rotational axis relative to the tool base body.  Additionally, Harif does not explicitly disclose the capability of the first cutting tool in the second rotational position, the tool base body would not prevent the first cutting tool from being slid along the rotational axis relative to the tool base body, and the tool base body prevents the first cutting tool from rotating about the rotational axis relative to the tool base body.
Liu discloses a cutting tool with at least first and second disks (40) mounted upon a tool base body (20).  Each cutting tool includes a respective central recess (Fig. 4) through which the tool base body (20, 21) extends.  An exterior (21) of the tool base body and the central recess (Fig. 4) of the first cutting tool (40) are shaped such that the first cutting tool is capable of being positioned in at least first and second rotational positions relative to the tool base body via grooves (43) on the inner wall of the first cutting tool.  The first rotational position differs from the second rotational position.  The first cutting tool (40) is capable of being slid along the tool base body along the rotational axis (Fig. 4), and the tool base body (21) prevents the first cutting tool from rotating about the rotational axis relative to the tool base body due to feather key 30.  With the first cutting tool in the second rotational position, the tool base body would not prevent the first cutting tool from being slid along the rotational axis relative to the tool base body, and the tool base body prevents the first cutting tool from rotating about the rotational axis relative to the tool base body (Fig. 4).  The positive connection is made by disc segments connected to a tool base body (Fig. 3, 4) in the rotating direction by means of a feather key (30).  The cutting tools are non-positively fastened on the tool base body in the axial direction (Fig. 4).  The cutting tools are fastened on the tool base body in the axial direction by means of a clamping screw (70).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to modify the roughening tool disclosed in Harif with a positive key connection in the rotation direction and non-positive connection in the axial direction as taught by Liu in order to reduce replacement time of the cutting elements while preventing rotational movement of the cutting tools relative to the base body.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to improve a similar device in the same way).
(Claim 3) For each tooth on each cutting element on the first cutting tool, there is a plane that is perpendicular to the rotational axis and that extends through a respective tooth on the other cutting elements of the first cutting tool (Harif Fig. 9b; ¶ 0074).
(Claim 4) The cutting teeth of each cutting element are arranged axially in a row (Harif Figs. 6-8, 9b).
(Claim 5) Each cutting tooth has a rectangular profile, which is defined by a predetermined length and height (Harif Fig. 9b; ¶ 0074).
(Claim 6) The predetermined length and heights are not explicitly disclosed being within the claimed ranges.  Yet, the length and height of the teeth are result-effective variables because they impact material removal (groove depth) and forces on the cutting edge.  Therefore, at a time prior to filing it would have been found obvious by one of ordinary skill in the art to provide the cutting teeth disclosed in Harif with lengths and heights within the claimed ranges in order to optimize groove depth and cutting forces acting on the tool.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 7) The axial distance between successive teeth is not explicitly disclosed as being within the claimed range.  Yet, the axial distance between successive teeth is a result-effective variable because it impacts material removal and spacing between grooves to be formed) as well as forces on the cutting edge.  Therefore, at a time prior to filing it would have been found obvious by one of ordinary skill in the art to provide the cutting teeth disclosed in Harif with the axial distance between successive teeth within the claimed ranges in order to optimize groove configuration and cutting forces acting on the tool.  see In re Aller, 220 F.2d at 456.
(Claim 8) The modified cutting tool in Harif is exchangeably fastened on the tool base body (Harif Fig. 6; ¶ 0071; Liu Fig. 4).
(Clam 18) The roughening tool further includes a shank section (Harif Fig. 6), which forms an axial extension of the tool base body and serves for connecting the roughening tool to a disconnection point or interface of a machine tool system.
(Claim 20) The cutting section of the tool, which is formed by the plurality cutting tools, is capable of having a length that is greater than or equal to the length of the cylindrical surface to be machined (Harif Figs. 6).
(Claim 23) The cylindrical surface is capable of being a piston bearing surface of a cylinder bore or a cylinder liner in an internal combustion engine (Harif Figs. 6-8).
Claims 2, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Liu (US Patent No. 7,954,523 B2) further in view of Vauclain et al. (US Patent No. 1,432,580).
Harif does not explicitly disclose identical angular distances between cutting elements on a given cutting tool or a helical arrangement between elements of differing cutting tools.
Vauclain et al. (“Vauclain”) discloses a roughening tool (Figs. 1-3) where each of the plurality of cutting elements are arranged at identical angular distances from one another in the circumferential direction (Fig. 2).  Two axially successive cutting tools are respectively rotated relative to one another about the rotational axis in such a way that the cutting elements of the two side milling cutters are arranged at a defined angular distance from one another (Fig. 1).  Two axially successive cutting tools are respectively rotated relative to one another about the rotational axis in such a way that the cutting elements are arranged helically (Fig. 1).   At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with the angular spacing and respective circumferential arrangement as disclosed in Vauclain in order to disperse cutting forces of the tool during operation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Liu (US Patent No. 7,954,523 B2) further in view of Ogilvie et al. (US Patent No. 4,674,923).
(Claim 14) Harif does not explicitly disclose spacers between the segmented tool rings.
Ogilvie discloses a spacer (20) between two axially successive milling cutters (Fig. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with a spacer between the ring segments as suggested by Ogilvie in order to set a specific distance between the segments.
Claims 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Liu (US Patent No. 7,954,523 B2) further in view of Osawa et al. (US Pub. No. 2018/0133812 A1).
(Claim 14) Harif does not explicitly disclose spacers between the segmented tool rings.
Osawa et al. (“Osawa”) discloses a spacer (300) between two axially successive milling cutters (Figs. 22, 23).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with a spacer between the ring segments as suggested by Osawa in order to set a specific distance between the segments.
(Claims 15 and 21) Harif does not explicitly disclose an arrangement of overlap spacing such that additional cutting tools have a greater cutting profile than each of the plurality of cutting tools.
Osawa discloses ring segments on a milling tool where the distance between two successive cutting tools is defined in such a way that the cutting Page 3 of 6profiles of the cutting elements of the two side milling cutters overlap by a defined dimension in the circumferential direction (Fig. 23).  The overlap spacing is such that an additional cutting tool (6) has a greater cutting profile than each of the plurality of cutting tools (Fig. 23).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with the overlap relationship as suggested in Osawa in order to disperse cutting forces amongst cutting elements of the stacked rings and also to cut a larger area by lengthening the cutting profile of additional cutting tools.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Liu (US Patent No. 7,954,523 B2) further in view of Mapal (DE 102008015582 A1).
The Harif disclosure does not explicitly disclose an internal cooling lubricant supply system.
Mapal discloses a segmented tool having an internal cooling lubricant supply system (19) for supplying the cutting elements with cooling lubricant.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Harif with a cooling lubricant supply system as taught by Mapal in order to provide coolant to the cutting elements.
Claims 1, 9, 10, 12, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Schoppe et al. (DE 102011055210 A1).
Harif discloses a roughening tool (32, 42, 52, 30; Figs. 6-8, 12) for roughening the cylindrical surface of a bore in a workpiece, by producing a defined microstructure that is composed of a plurality of microgrooves extending circumferentially at an axial distance from one another (Figs. 6-8, 9b, 12).  The roughening tool (30, 32, 42, 52; Figs. 6-8, 9b) includes a tool base body (34), which is capable of being driven so as to rotate about a rotational axis, and a plurality of circumferentially cutting tools (¶¶ 0071-0074), which include at least a first cutting tool and a second cutting tool (30a, 30b).   Each cutting tool is a discrete disk (30a, 30b; Fig. 6; ¶¶ 0071-0074).  A modification of the roughening tool includes a plurality of cutting elements (51a), which include a plurality of cutting teeth arranged at an axial distance from one another (Fig. 9b; ¶ 0074).  Every cutting element of the first cutting tool has an identical tooth profile (Figs. 6, 9b; ¶¶ 0071-0074).  Every cutting element of the first cutting tool is arranged with their cutting teeth in respective rows parallel to the rotational axis (Figs. 6-8, 9b; ¶ 0072).  The disclosure states that Figures 2-13 illustrate the invention in a milling tool embodiment (¶ 0052, heading between ¶ 0055 & ¶ 0056).  Relative to Figures 6, 7 and 9b, the embodiments are variations or modifications of the milling tool (¶¶ 0025-0029).  The disclosure also contemplates modifications of the examples provided.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the embodiment disclosed in Figure 6 with cutting edges parallel to the rotation axis and a plurality of cutting teeth as disclosed in exemplary modification of Figures 7 and 9b, respectively, in order to disperse forces axially along the rotation axis and decrease the cutting forces by reducing the length of the cutting edge of each cutting element.
Harif does not explicitly disclose a positive connection via a feather key such that the cutting tools are not positively fastened in the axial direction.  Harif also does not explicitly disclose a screw retaining the ring segments on the base body by means of a clamping screw.
Each cutting tool includes a respective central recess (Fig. 6, ¶ 0071) through which the tool base body (34) extends.  An exterior (36) of the tool base body and the central recess (37) of the first cutting tool (30a) are shaped such that the first cutting tool is capable of being positioned in at least first and second rotational positions relative to the tool base body.  The first rotational position differing from the second rotational position.  That is, the first cutting tool may be positioned rotationally about the threaded body at infinite positions about the threaded shaft.  While the first cutting tool is capable of being slid along the tool base body along the rotational axis, Harif does not explicitly disclose the tool base body preventing the first cutting tool from rotating about the rotational axis relative to the tool base body.  Additionally, Harif does not explicitly disclose the capability of the first cutting tool in the second rotational position, the tool base body would not prevent the first cutting tool from being slid along the rotational axis relative to the tool base body, and the tool base body prevents the first cutting tool from rotating about the rotational axis relative to the tool base body.
Schoppe et al. (“Schoppe”) discloses a cutting tool with at least first and second disks (4) mounted upon a tool base body (13).  Each cutting tool includes a respective central recess (9) through which the tool base body (13) extends.  An exterior of the tool base body and the central recess of the first cutting tool are shaped such that the first cutting tool is capable of being positioned in at least first and second rotational positions relative to the tool base body via a complementary polygonal shape (Fig. 1).  The first rotational position differs from the second rotational position.  The first cutting tool is capable of being slid along the tool base body along the rotational axis (Fig. 1), and the tool base body (13) prevents the first cutting tool from rotating about the rotational axis relative to the tool base body due the complementary polygonal shape.  With the first cutting tool in the second rotational position, the tool base body would not prevent the first cutting tool from being slid along the rotational axis relative to the tool base body, and the tool base body prevents the first cutting tool from rotating about the rotational axis relative to the tool base body (Fig. 1).  The positive connection is made by disc segments connected to a tool base body (Fig. 1) in the rotating direction by means of the complementary polygonal shape.  The cutting tools are non-positively fastened on the tool base body in the axial direction (Fig. 1).  The cutting tools are fastened on the tool base body in the axial direction by means of a clamping screw (20).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to modify the roughening tool disclosed in Harif with a positive complementary polygonal shape connection in the rotation direction and non-positive connection in the axial direction as taught by Schoppe in order to reduce replacement time of the cutting elements while preventing rotational movement of the cutting tools relative to the base body.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to improve a similar device in the same way).
Claims 1, 9, 10, 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harif (US Pub. No. 2010/0135740 A1) in view of Slayton et al. (US Patent No. 3,986,543).
Harif discloses a roughening tool (32, 42, 52, 30; Figs. 6-8, 12) for roughening the cylindrical surface of a bore in a workpiece, by producing a defined microstructure that is composed of a plurality of microgrooves extending circumferentially at an axial distance from one another (Figs. 6-8, 9b, 12).  The roughening tool (30, 32, 42, 52; Figs. 6-8, 9b) includes a tool base body (34), which is capable of being driven so as to rotate about a rotational axis, and a plurality of circumferentially cutting tools (¶¶ 0071-0074), which include at least a first cutting tool and a second cutting tool (30a, 30b).   Each cutting tool is a discrete disk (30a, 30b; Fig. 6; ¶¶ 0071-0074).  A modification of the roughening tool includes a plurality of cutting elements (51a), which include a plurality of cutting teeth arranged at an axial distance from one another (Fig. 9b; ¶ 0074).  Every cutting element of the first cutting tool has an identical tooth profile (Figs. 6, 9b; ¶¶ 0071-0074).  Every cutting element of the first cutting tool is arranged with their cutting teeth in respective rows parallel to the rotational axis (Figs. 6-8, 9b; ¶ 0072).  The disclosure states that Figures 2-13 illustrate the invention in a milling tool embodiment (¶ 0052, heading between ¶ 0055 & ¶ 0056).  Relative to Figures 6, 7 and 9b, the embodiments are variations or modifications of the milling tool (¶¶ 0025-0029).  The disclosure also contemplates modifications of the examples provided.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the embodiment disclosed in Figure 6 with cutting edges parallel to the rotation axis and a plurality of cutting teeth as disclosed in exemplary modification of Figures 7 and 9b, respectively, in order to disperse forces axially along the rotation axis and decrease the cutting forces by reducing the length of the cutting edge of each cutting element.
Harif does not explicitly disclose a positive connection via a feather key such that the cutting tools are not positively fastened in the axial direction.  Harif also does not explicitly disclose a screw retaining the ring segments on the base body by means of a clamping screw.
Each cutting tool includes a respective central recess (Fig. 6, ¶ 0071) through which the tool base body (34) extends.  An exterior (36) of the tool base body and the central recess (37) of the first cutting tool (30a) are shaped such that the first cutting tool is capable of being positioned in at least first and second rotational positions relative to the tool base body.  The first rotational position differing from the second rotational position.  That is, the first cutting tool may be positioned rotationally about the threaded body at infinite positions about the threaded shaft.  While the first cutting tool is capable of being slid along the tool base body along the rotational axis, Harif does not explicitly disclose the tool base body preventing the first cutting tool from rotating about the rotational axis relative to the tool base body.  Additionally, Harif does not explicitly disclose the capability of the first cutting tool in the second rotational position, the tool base body would not prevent the first cutting tool from being slid along the rotational axis relative to the tool base body, and the tool base body prevents the first cutting tool from rotating about the rotational axis relative to the tool base body.
Slayton et al. (“Slayton”) discloses a cutting tool with at least first and second disks mounted upon a tool base body (Figs. 4, 5).  Each cutting tool includes a respective central recess (40) through which the tool base body (12, 44) extends.  An exterior (44) of the tool base body and the central recess (40) of the first cutting tool are shaped such that the first cutting tool is capable of being positioned in at least first and second rotational positions relative to the tool base body via splines (42, 44).  The first rotational position differs from the second rotational position (Figs. 4, 5).  The first cutting tool is capable of being slid along the tool base body along the rotational axis (Fig. 4), and the tool base body prevents the first cutting tool from rotating about the rotational axis relative to the tool base body due to the splines.  With the first cutting tool in the second rotational position, the tool base body would not prevent the first cutting tool from being slid along the rotational axis relative to the tool base body, and the tool base body prevents the first cutting tool from rotating about the rotational axis relative to the tool base body (Fig. 4).  The positive connection is made by disks connected to the tool base body (Fig. 4) in the rotating direction by means of splines (42, 44).  The cutting tools are non-positively fastened on the tool base body in the axial direction (Fig. 4).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to modify the roughening tool disclosed in Harif with a positive key connection in the rotation direction and non-positive connection in the axial direction as taught by Slayton in order to reduce replacement time of the cutting elements while preventing rotational movement of the cutting tools relative to the base body.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to improve a similar device in the same way).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection.
Examiner Note: As previously stated in the Interview Summary dated September 28, 2022, the subject matter that is most likely to define over the prior art of record relates to the differing cutting edge/tooth profiles (as illustrated in Figs. 4-7) or, stated differently, varying spacing between the teeth in the first cutting tool and those of the second cutting tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN RUFO/Primary Examiner, Art Unit 3722